  Managing Partner Case 1-18-44538-cec       Doc 50      Filed 07/15/19            Entered 07/15/19 16:35:45
 Darren Aronow† € ῧ □                                                                                    Admitted In:
   _________________                                                                                      New York†
      Associates                                                                                         New Jersey €
   Hanin Shadood †
                                          *20 Crossways Park Drive North, Suite 210                          Ohio○
 Barney J. Giannone †
                                                Woodbury, New York 11797                                    Illinois◊
      Of Counsel
    Dana Aronow †
                                                                                                        Pennsylvania □
                                                    Tel: (516)-762-6700                                    Virginia ῧ
     Brian Flick ○
    Rusty Payton ◊                                  Fax: (516)-717-3298                                     Texas ¥
    Seth Crosland ¥                            1704 Flatbush Avenue, 1st Floor                          Massachusetts £
Edvard Shprukhman ᾡ ≠
                                                    Brooklyn, NY 11210                                 Washington D.C. ≠
   Robert Prousalis £                                                                                    Wisconsin ¤
 Abraham Michelson ¤                                Tel: (917)-654-9840                                   Maryland ᾡ
                                                **No Mail Received In Brooklyn**



                                                                                       July 15, 2019

            Chief Judge Carla E. Craig
            U.S. Bankruptcy Court, EDNY
            Conrad B. Duberstein Courthouse
            271-C Cadman Plaza East - Suite 1595
            Brooklyn, NY 11201-1800

                           Re:            Confirmation and Motion to Dismiss Hearing
                           Debtor:        Cecil Haynes
                           Bankruptcy:    18-44538


            Dear Honorable Chief Judge Craig:

                    This firm represents Cecil Haynes (hereinafter “Mr. Haynes”), in relation to the above-
            referenced Chapter 13 Bankruptcy Case. Please allow this letter to serve as notice that our office
            has not been able to speak with Mr. Haynes to discuss the Motion to Dismiss. The Debtor has
            been unresponsive to our ample requests for contact, and we have not been able to obtain consent
            to act on his behalf.

                    Should this Honorable Court have any additional questions or concerns, please do not
            hesitate to contact the undersigned.

            Respectfully Submitted,

            /s/ Hanin R. Shadood
            Hanin R. Shadood, Esq.
            Aronow Law, P.C.
            Attorneys for the Debtor
            20 Crossways Park Drive North,
            Suite 210
            Woodbury, NY 11797




                NEW YORK ◊ NEW JERSEY ◊ PENNSYLVANIA ◊VIRGINIA ◊ MARYLAND
            ◊ WASHINGTON, D.C. TEXAS ◊ MASSACHUSSETS ◊ OHIO ◊ ILLINOIS ◊ WISCONSIN
